                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION

 UNITED STATES OF AMERICA,                  )
                                            )
 v.                                         ) INDICTMENT NO.: 6:19-CR-00011
                                            )
 TRAVIS TUENGE,                             )
                                            )
      Defendant.                            )

                                       ORDER

        Counsel for Defendant has moved this Court to seal certain investigative

summaries which were submitted to the Court in support of Defendant’s Motion to

Suppress (Doc. No. 32.) In support of the Motion to Seal, counsel asserts that those

exhibits contain information that would identity a minor and her family as well as

other alleged victims and their families and contain information about the alleged

crimes in this case. Further, as counsel notes, the sealing of these Exhibits would

keep in line with the Court’s prior sealing of the exhibits and transcript of the Bond

Hearing.

        Therefore, having found cause to seal, it is hereby ordered that Defendant’s

Motion to Seal, this Order, and Exhibits Three through Seven submitted in support

of Defendant’s Motion to Suppress (Doc. No. 32) are hereby sealed and will remained

sealed until further order of this Court.

        SO ORDERED this VWday of November, 2019.



                                               _________________________________
                                               __________
                                                        _ ___________________
                                               Christopher
                                               Christ
                                                   s opher L. Ray
                                                      phe
                                               United States Magistrate Judge
                                               Southern District of Georgia
